Ct. App. Cal., 2d App. Dist. [Certiorari granted, 454 U. S. 892.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae, for divided argument, and additional time for oral argument is granted to be allotted as follows: Counsel for respondent, 20 minutes; and the Solicitor General, 15 minutes. Petitioners also allotted an additional five minutes for oral argument. Motion of the Attorney General of California for leave to participate in oral argument as amicus curiae and for additional time for oral argument denied.